UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STEVEN H. HALL,

         Plaintiff,
             v.                                             Civil Action No. 16-1471 (JEB)
 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

         Defendants.




                                  MEMORANDUM OPINION

       On August 18, 2016, the Court issued a Minute Order acceding to pro se Plaintiff Steven

Hall’s request that all Defendants except Rosemary Dettling be dismissed without prejudice.

Given the resulting posture, the Minute Order also ordered Hall to show cause why subject-

matter jurisdiction still exists over any claim he has against Dettling. Hall has responded with a

pleading entitled “Filing Motions Requesting That Portions of this Case is Remanded Back to

MSPB and Forward Portions to DC State Court.” ECF No. 8. The Court infers that he realizes

there is no federal subject-matter jurisdiction and is thus electing to proceed either

administratively or in District of Columbia Superior Court.

       He does not need the Court’s permission to pursue his case in these other fora, but the

Court offers no opinion about his ability to do so. In any event, given that he does not offer any

ground for jurisdiction here and at least impliedly agrees that none exists, the Court will issue a

contemporaneous Order dismissing the case without prejudice.




                                                  1
                            /s/ James E. Boasberg
                            JAMES E. BOASBERG
                            United States District Judge

Date: August 25, 2016




                        2